Case 4:21-mj-O8698-N/A-MSA Document 1 Filed 08/16/21 Page 1 of 1

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NQg

  

: 91-0869 ONS

Evander David Betters DOB: 2001; United States MAGISTRATE'S CASE NO,

 

 

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)(ii) and 1324(a)(1)(B)Gi)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about August 15, 2021, in the District of Arizona, Evander David Betters, knowing or in reckless disregard
that certain illegal aliens, including Prisciliano Cruz-Esteban, had come to, entered, and remained in the United States
in violation of law, did transport and move said aliens within the United States by means of transportation and
otherwise, in furtherance of such violation of law; in violation of Title 8, United States Code, Section
1324(a)(J)(A) (Gi) and 1324(8)(1)(B) Gi.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about August 15, 2021, in the District of Arizona (Robles Junction), a United States Border Patrol Agent
operating a camera at the SR-86 checkpoint, saw three suspected noncitizens walking through the desert south of the
checkpoint. BPA responded and started to walk on a dirt road towards the last place the camera operator has seen the
three subjects. An agent with his service K-9 also responded. While walling on the dirt road, the BPA saw through
night vision goggles the three subjects. It appeared that the first subject was guiding the other two by using the
flashlight on his cell phone. The BPA positioned themselves north of the subjects waited until the three subjects walked
right to the BPA. The BPA then turned on their flashlights, identified themselves, and told the three subjects not to run
and to sit down. A BPA recognized the first subject Evander David Betters from a prior noncitizen smuggling event
which occurred on June 10, 2021. The other two subjects admitted they were in the U.S. illegally and were identified
as Enrique Aguas-Tepetzi and Prisciliano Cruz-Esteban, -

Material witness Prisciliano Cruz-Esteban said he crossed the U.S. border illegally with another person. Cruz
said he was instructed to walk to a town north of the border and to enter an abandoned house. Cruz said he
was picked up and was taken to a second house where a male driver came to pick him up. Cruz said that the
subject knocked on the door and told Cruz to get in the vehicle. Cruz was then taken to an unknown location
in the desert and was told by the driver to wait. Cruz said that the same driver returned later the same day and
began guiding him around the checkpoint by using a flashlight. Cruz said there was no communication
between them due to the language barrier, but the subject would communicate with him using hand gestures.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Prisciliano Cruz-Esteban

 

 

 

 

 

 

   

 

 

 

 

 

 

 

La
Detention Requested SIGN OF COMPLAINANT

Being duly sworn, I declare that the foregoing is

true and correct to the best of my knowledge. :
AUTHORIZED BY: AUSA JAAAi Act OFFICIAL TITLE

< -) Border Patrol Agent
Sworn by telephone _x
SIGNATURE OF MAGI Re y . DATE
Prachabiney ELLELO + August 16, 2021

See Iederal rules of Criminal Procedure Rulessppedity TS - ‘ soso

 

 

ee °

 
